DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, the claim recites “containing different two or more resins.”  It appears this should be “containing two or more different resins.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 6, the claim recites “small holed serving a flow channels.”  It appears that this should be “small holes serving as flow channels.”  In lines 2-3, the claim reads “the disk-shaped being fixed…”  It appears that this should be “the disk-shaped segment being fixed…”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 USC 101 because it is a “use” claim.  Claim 4 appears to be a process claim, but does not set forth any process steps and thus does not meet the requirements of 35 USC 101.  See MPEP 2173.05(q).
Claim 7 is also a “use” claim, similar to claim 4 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “small holes.”  In the claims, “small” is a term of degree that is not defined by the claim.  It is thus not clear what would constitute a “small” hole and the claim is indefinite.  The Examiner suggests that claims 1 and 8 be amended by deleting the term “small,” especially given that the size of the holes is defined by claim 2, which depends from claim 1.
The term “small” appears in reference to the holes in several other claims, and the Examiner suggests the word be deleted in these claims as well.
Claim 4 is rejected because it is a “use” claim.  Claim 4 appears to be a process claim, but does not set forth any process steps.  See MPEP 2173.05(q).
The Examiner suggests that claims 4 and 5 be combined into a single method claim including the step of kneading a material containing a resin and a resin additive, wherein the resin additive comprises nanoparticles (or similar language).
Claim 7 is also a “use” claim, similar to claim 4 above.  The Examiner suggests that claim 7 be rewritten as a method claim including the step of kneading a material containing two or more different resins.
The remaining claims are rejected because they depend from one or more indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Selbach (US 3501807, hereinafter Selbach) in view of Sato (US 5738884, hereinafter Sato).
Regarding claim 1, Selbach discloses multi-screw kneader comprising a plurality of kneading screws (figure 1) for kneading a kneading material and a disk-shaped segment (disk 5) for promoting extensional flow of the kneading material in a barrel, wherein
the disk-shaped segment is fixed and disposed in the barrel so as to partition a kneading portion (zone D) downstream a part for charging the kneading material on the way (upstream of disk 5) in a flow direction, and has a disk body punched with small holes (perforations 5) serving as flow channels of the kneading material.
Selbach is silent to rolling bearings as recited.  Sato teaches a multi-screw kneader having a disk-shaped segment (figures 3 and 4) including a plurality of rolling bearings mounted on the disk body and serving as a plurality of shaft penetrating parts through which rotating shafts of the kneading screws rotatably pass (column 3, lines 41-50).  To one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Selbach discloses the disk body having between 2 and 64 holes (figure 3, 23 holes can be seen), but is silent to the diameter of the holes.  Sato teaches holes having a diameter between 0.5 and 2.0 mm (claim 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the holes of Selbach with the diameter of the holes of Sato (which overlap the claimed range and thus render it obvious) for the purpose of producing a product with the desired properties, as Sato indicates that the size of the holes plays a role in the properties of the final product (column 7, lines 14-36).
Regarding claim 3, Selbach does not explicitly disclose the recited ratio between the area of the holes and the area of the barrel, although figure 3 appears to show holes that make up less than 20% of the total area of the inside of the barrel.  However, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the specified ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the hole area ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of 
Regarding claims 4 and 7, Selbach discloses using the apparatus of claim 1 for kneading resin materials and additives (column 1, lines 40-45).
Regarding claim 8, Selbach discloses a disk-shaped segment used in a multi-screw kneader including a plurality of kneading screws for kneading material in a barrel, the disk-shaped segment being fixed and disposed in the barrel so as to partition a kneading portion downstream a part for charging the kneading material on the way in a flow direction (see figure 1) and comprising:
a disk body (figure 3, disk 5) punched with small holes (holes 5) serving as flow channels of the kneading material.
Selbach is silent to rolling bearings as recited.  Sato teaches a multi-screw kneader having a disk-shaped segment (figures 3 and 4) including a plurality of rolling bearings mounted on the disk body and serving as a plurality of shaft penetrating parts through which rotating shafts of the kneading screws rotatably pass (column 3, lines 41-50).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Selbach with the rolling bearings of Sato for the purpose of allowing free movement of the shafts within the disk while reducing wear of parts rubbing against one another.
Regarding claim 9, Selbach in view of Sato renders obvious the segment consisting of the disk body fixed in the barrel and rolling bearings mounted on the disk body (see rejections of claims 1 and 8 above).
Regarding claim 10, the apparatuses of Selbach and Sato would logically be intended to be used with a pressure drop being lower than the pressure resistance of the kneader so that the kneader can be operated safely without exceeding the physical capabilities of the device.  Further, the number of holes is taught be Selbach (see rejection of claim 2 above), and the diameter and depth of the holes is taught by Sato (claim 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the holes of Selbach with the diameter of the holes of Sato (which overlap the claimed range and thus render it obvious) for the purpose of producing a product with the desired properties, as Sato indicates that the size of the holes plays a role in the properties of the final product (column 7, lines 14-36).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Selbach (US 3501807, hereinafter Selbach) in view of Sato (US 5738884, hereinafter Sato), as applied to claim 1 above, and further in view of Raman et al. (US PGPub 2015/0275063, hereinafter Raman).
Regarding claims 5 and 6, Selbach is silent to the resin additive including nanoparticles, specifically those recited in claim 6.  Raman teaches kneading a forming resins including carbon nanotubes (paragraph 0007).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included carbon nanotubes, as in Raman, for the purpose of producing an electrically conductive plastic-based material (Raman: paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774